Citation Nr: 0832851	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  03-24 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for hypertensive 
cardiovascular disease with residuals of a myocardial 
infarction.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, had active service from 
September 1964 to August 1969 and from September 1971 to 
September 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In August 2004, the veteran withdrew his request for a 
hearing.


FINDING OF FACT

Hypertensive cardiovascular disease with residuals of a 
myocardial infarction was not affirmatively shown to have 
been present during service; hypertensive cardiovascular 
disease with residuals of a myocardial infarction as a 
chronic disease was not manifested to a compensable degree 
within one year from the date of separation from service; 
hypertensive cardiovascular disease with residuals of a 
myocardial infarction, first diagnosed after service beyond 
the one-year presumptive period for a chronic disease, is 
unrelated to an injury, disease, or event of service origin. 


CONCLUSION OF LAW

Hypertensive cardiovascular disease with residuals of a 
myocardial infarction was not incurred in or aggravated by 
active service, and service connection may not be presumed to 
have been incurred in service based on the one-year 
presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  




Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2002, and in August 2006.  The 
veteran was notified of the type of evidence needed to 
substantiate the claim of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service. 



The veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit records not in the custody of a 
Federal agency, such as private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
notice included the provisions for the effective date of a 
claim and for the degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim). 

To the extent that the VCAA notice about the provisions for 
the effective date of a claim was provided after the initial 
adjudication, the timing of the VCAA notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing defect was cured as after the RO 
provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in April 2008.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.). 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service records, VA 
records, and private records.  The veteran was afforded a VA 
examination and the RO obtained VA medical opinions.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection 

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including cardiovascular disease, if the disease becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.



Factual Background 

The service treatment records show that, in January 1979, the 
veteran complained of chest pain.  He had no history of heart 
disease, and the impression was non-cardiac pain.  On an 
over-40 physical examination in May 1988, an ECG showed sinus 
bradycardia and a left axis deviation.  In January 1989, the 
findings of an exercise ECG, although abnormal, were non-
diagnostic.  The physician cleared the veteran for physical 
training and expressed the opinion that cardiac disease was 
unlikely. On retirement examination in August 1990, the 
veteran indicated that he was unsure as to whether he had 
heart trouble or not.  An ECG showed sinus bradycardia and a 
left axis deviation.  Evaluation of the heart was normal.  
There was no finding or diagnosis of heart disease. 
  
After service, records of a private hospital show that in 
April 1999 the veteran was treated for acute inferior wall 
myocardial infarction.  It was noted he had no previous 
history of cardiac disease.  

The veteran filed his current claim for heart disease in July 
2002. 

In April 2003 in a written statement, the veteran indicated 
that his heart condition was accidentally discovered when he 
was required to undergo an over-40 physical examination 
during service.  He stated that he had a heart attack nine 
years after his retirement from service and that his heart 
disease took many years to develop. 

On VA examination in January 2003, the impression was 
hypertensive cardiovascular disease, status post inferior 
wall myocardial infarction in April 1999. In an addendum, 
dated in December 2005, the VA examiner noted the veteran's 
myocardial infarction in April 1999, elevated blood pressure, 
dating to 1993, and elevated cholesterol dating to 1985.  The 
examiner referred to the ECG in May 1988, showing sinus 
bradycardia, a left axis deviation, and nonspecific ST and 
T-wave abnormalities, which was thought to be essentially a 
normal tracing.  The examiner also referred to the exercise 
ECG in January 1989, which by the exercise criteria was a 
negative test.  

The examiner then expressed the opinion that it was less 
likely than not that the events causing the veteran to have a 
heart attack in 1999 were expressions of any disease process 
that was evidenced while he was in service.

Analysis

On the basis of the service treatment records, although ECGs 
in May 1988 and in January 1989 had abnormal findings, the 
findings were non-diagnostic for heart disease and a 
physician expressed the opinion that cardiac disease was 
unlikely.  On retirement examination, heart disease was not 
diagnosed.  Therefore on the basis of the service treatment 
records, heart disease was not affirmatively shown to have 
had onset during service.  38 U.S.C.A. §§ 1110, 1131; 
338 C.F.R. § 3.303(a). 

As the ECG findings were nondiagnostic during service, the 
service treatment records lack the documentation of the 
combination of manifestations sufficient to identify heart 
disease and sufficient observation to establish chronicity of 
heart disease during service, and as chronicity in service is 
not adequately supported by the service treatment records, 
then a showing of continuity of symptomatology after service 
is required to support the claims.

After service, heart disease was first document in April 
1999, when the veteran was treated for an acute inferior wall 
myocardial infarction with no previous history of cardiac 
disease.  The absence of documented complaints of heart 
symptoms from 1990 to 1999, a period of about nine years, 
weighs against continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).  Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (It was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints.). 

Also as heart disease was first documented in 1999, it was 
well beyond the one-year presumptive period following 
separation from service in September 1990 for heart disease 
as a chronic disease under 38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309. 

Heart disease is not a condition under case law, where lay 
observation has been found to be competent to establish a 
diagnosis, therefore the determination as to the diagnosis of 
heart disease is medical in nature, that is, not capable of 
lay observation, and competent medical evidence is needed to 
substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where as here the determination involves questions of a 
medical diagnosis, not capable of lay observation, or of 
medical causation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

As for competent medical evidence of a diagnosis, heart 
disease manifested by a myocardal infarction was diagnosed in 
April 1999, and on VA examination in January 2003, the 
impression was hypertensive cardiovascular disease, status 
post inferior wall myocardial infarction in April 1999. 

As for competent medical evidence of medical causation, in 
the 2005 addendum to the report of VA examination in January 
2003, the examiner expressed the opinion that it was less 
likely than not that the events causing the veteran to have a 
heart attack in 1999 were expressions of any disease process 
that was evidenced while he was in service.  This evidence is 
uncontroverted and opposes, rather than supports, the claim. 

To the extent the veteran associates heart disease to 
smoking, for a claim filed after June 9, 1998, such as the 
veteran's, a disability will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the veteran's use of tobacco 
products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 
3.300. 

As for the veteran's statements, relating heart disease to 
service on the basis that heart disease develops over many 
years, implying that heart disease develop during his 24 
years of active duty, where as here the determination 
involves questions of a medical diagnosis, not capable of lay 
observation, or of medical causation, competent medical 
evidence is required to substantiate the claim.  38 C.F.R. 
§ 3.159.

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation.  For these reasons, the Board rejects the 
veteran's statements as competent evidence to establish a 
diagnosis of heart disease during service or of a nexus 
between heart disease, first shown after service, and 
service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).


For the above reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for hypertensive cardiovascular disease 
with residuals of a myocardial infarction is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


